Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner was authorized to amend claims by applicant’s representative Tod Kupstas (Reg. 54,917) during telephone interview on 12/14/2021: After Examiner’s amendment the all of the claims should now read as follows:

(Currently amended) A touch sensitive device comprising: 
a first plurality of conductors adapted to transmit a first plurality of unique orthogonal signals, each unique orthogonal signal being orthogonal to each of the other unique orthogonal signals, wherein the first plurality of conductors is located proximate to a first surface,
a second plurality of conductors adapted to receive the first plurality of unique orthogonal signals, wherein the second plurality of conductors is located proximate to a second surface, wherein the first surface and the second surface are not coplanar,
signal processor adapted to decode the signals received by the second plurality of conductors and to distinguish between a touch event proximate to the first surface and a touch event proximate to the second surface. 
(Original) The touch sensitive device of claim 1, wherein the first surface and the second surface are on opposite sides of the touch sensitive device.
(Original) The touch sensitive device of claim 1, wherein the touch sensitive device is an OLED device
(Original) The touch sensitive device of claim 1, wherein the impedance each of the first plurality of conductors and each of the second plurality of conductors are different.
(Original) The touch sensitive device of claim 1, wherein the impedance of each of the first plurality of conductors and each of the second plurality of conductors are the same.
(Original) The touch sensitive device of claim 1, wherein the touch sensitive device is a virtual reality device.
(Original) The touch sensitive device of claim 1, wherein the touch sensitive device is a tablet.
(Original) The touch sensitive device of claim 1, wherein touch events on the first surface and the second surface can be determined at the same time.
(Original) The touch sensitive device of claim 1, wherein the first surface and the second surface are on opposite sides of a tablet.
(Original) The touch sensitive device of claim 1, wherein a heatmap is formed for the first surface and another heatmap is formed for the second surface.
(Original) The touch sensitive device of claim 1, wherein the touch sensitive device is a VR pad operable with virtual reality goggles.
(Currently amended) A touch sensitive device comprising: 
a first plurality of conductors adapted to transmit a first plurality of unique orthogonal signals, each unique orthogonal signal being orthogonal to each of the other unique orthogonal signals, wherein the first plurality of conductors are located proximate to a first surface and to a second surface, wherein the first surface and the second surface are not coplanar;
a second plurality of conductors adapted to receive the first plurality of unique orthogonal signals, wherein the second plurality of conductors is located 
signal processor adapted to decode the signals received by the second plurality of conductors and to distinguish between a touch event proximate to the first surface and a touch event proximate to the second surface. 
(Original) The touch sensitive device of claim 12, wherein the first surface and the second surface are on opposite sides of the touch sensitive device.
(Original) The touch sensitive device of claim 12, wherein the touch sensitive device is an OLED device
(Original) The touch sensitive device of claim 12, wherein the impedance each of the first plurality of conductors and each of the second plurality of conductors are different.
(Original) The touch sensitive device of claim 12, wherein the impedance of each of the first plurality of conductors and each of the second plurality of conductors are the same.
(Original) The touch sensitive device of claim 12, wherein the touch sensitive device is a virtual reality device.
(Original) The touch sensitive device of claim 12, wherein the touch sensitive device is a tablet.
(Currently Amended) The touch sensitive device of claim [[1]] 12, wherein touch events on the first surface and the second surface can be determined at the same time.
(Currently amended) A touch sensitive device comprising: 
a first plurality of conductors adapted to transmit a first plurality of unique orthogonal signals, each unique orthogonal signal being orthogonal to each of the other unique orthogonal signals; 
, wherein the first surface and the second surface are not coplanar, wherein the first plurality of conductors are located between the first surface and the second surface and between members of the second plurality of conductors; and 
signal processor adapted to decode the signals received by the second plurality of conductors and to distinguish between a touch event proximate to the first surface and a touch event proximate to the second surface.

After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance:
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 10/20/2021  with examiner’s amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625